DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (product claims 1-15), Species A (Figs. 2-5), and Species I (Fig. 1 hat/cap) in the reply filed on 01/02/2020 is acknowledged.  
The traversal is on the ground(s) that the examiner did not show a serious burden to search and examine the entire application. This is not found persuasive for the reasons indicated below. 
As to the restriction between Group I (product claims 1-15) and Group II (method claims 16-17): the product claims are directed to a strap assembly and the method claims are directed to a method of manufacturing an interlocking closure.  The method claims are classified in CPC and USPC in a different class (B29C 45/26; USPC class 264) than the product claims (A41F 1/00; USPC Class 2), and the search for the apparatus claims is different than that for the method claims. 
As to the election of species, the searches for the different closures of Species A, B, and C would differ due to the different shapes, requiring a different electronic query and/or different subclasses, and art applicable to one species would not necessarily apply to another due to different shapes.  As to Species i-iv, these species are directed to different items of apparel (hat/cap; wristwatch; jacket; shorts) which are differently 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-6, 8-10, and 13-15 read on the election inventions. 
Claims 7, 11-12, and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May (US 2007/0098304).
May discloses an apparatus as in claim 1, comprising a first portion (62) comprising a channel feature (formed by female member 42 of profile 66) and a second portion (60) comprising a rib feature (formed by male member 40 of profile 64), wherein said rib feature (40) is configured to fit within said channel feature (42); see Fig. 2 and paragraphs 0013-0016.
	Regarding claim 2, May discloses wherein said rib and channel features (40,42) are configured to interlock (the female member 42 and male member 40 interlock as disclosed in paragraph 0015).
	Regarding claim 3, said first and said second portions (62,60) can be slid relative to one another when said rib and said channel features are interlocked (the apparatus is structured such that with enough force applied, the portions 62,60 could be slid relative to one another while remaining interlocked, i.e. slid in a direction parallel to the inner surfaces of 60 and 62, as this would necessarily occur when the force is high enough to overcome the friction of the interlocked members; alternatively, this claim is met when the interlocked elements 40,42 are slid outwardly/away from one another to unlock the interlocked elements, since the claim does not specify the direction of sliding).
	Regarding claim 4, May discloses said channel feature (42) is sufficiently flexible to allow said rib feature (40) to snap inside said channel feature when said first and said second portions are pressed together [0014-0018].
	Regarding claim 5, May discloses said first portion (62) has a first side comprising a first substantially smooth surface (the surface of material 62 which is 
	Regarding claim 6, said rib feature (40) comprises a T-shaped cross-section (see T-shape cross section of element 40 as shown in Fig. 2) and said channel defines a T-shaped void substantially matching said T-shaped cross-section of said rib feature (see T-shape cross section of female member 42; Fig. 2); see paragraphs 0015-0016.
	Regarding claim 8, said rib and said channel features (40,42) comprise at least one of a dovetail cross-section or a mushroom-shaped cross-section (see mushroom shaped cross section of members 40,42 as shown in Fig. 2).


Claims 1-4, 8-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fekete (US 3,263,293).
Fekete discloses an apparatus as in claim 1, comprising a first portion (strap member 14xxx in Figs. 17-19) comprising a channel feature (24xxx; see Figs. 17-19) and a second portion (strap member 12xxx; Figs. 17-19) comprising a rib feature (16xxx; Figs. 17-19), wherein said rib feature (16xxx) is configured to fit within said channel feature (24xxx); see Figs. 17-19 and col. 4, lines 53-63.
	Regarding claim 2, Fekete discloses wherein said rib and channel features (16xxx,24xxx) are configured to interlock (see Figs. 17-19; col. 4, lines 53-63).
	Regarding claim 3, said first and said second portions (14xxx,12xxx) can be slid relative to one another when said rib and said channel features are interlocked (the straps can be pulled apart such that the interlocked elements of the first and second portions slide relative to one another in the process of pulling them apart, e.g. as shown in Figs. 20 and 21; i.e. the ridges 16 slide out from the channels 24 when force is applied).
	Regarding claim 4, Fekete discloses said channel feature (24xxx) is sufficiently flexible to allow said rib feature (16xxx) to snap inside said channel feature when said first and said second portions are pressed together (col. 4, lines 53-63).
	Regarding claim 8, said rib and said channel features comprise at least one of a dovetail cross-section or a mushroom-shaped cross-section (see cross section of members 16xxx and 24xxx as shown in Figs. 18- and 19).
	Regarding claim 9, Fekete discloses that said first and said second portions form a continuously adjustable strap (see strap structure formed by straps 12xxx and 14xxx; 
	Regarding claim 13, , Fekete discloses a continuously adjustable strap assembly comprising: a first portion (14xxx; Figs. 17-19) comprising a channel feature (24xxx); and a second portion (12xxx; Figs. 17-19) comprising a rib feature (16xxx), wherein said rib feature (16xxx) is configured to fit within said channel feature (24xxx) and said rib and channel features comprise at least one of a dovetail cross-section, an hourglass-shaped cross-section, or a mushroom shaped cross-section (see dovetail or mushroom shaped cross section shown in Figs. 18-19).
	Regarding claim 14, said strap is configured as an adjustable headband of a hat (col. 1, lines 44-46 disclose use as a strap in a cap, and see Fig. 9).
Regarding claim 15, said strap is configured as an adjustable headband of a baseball cap (col. 1, lines 44-46 disclose use as a strap in a cap, and see Fig. 9 showing the strap as an adjustable headband in a cap which may be used as a baseball cap).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the references cited on PTO-892, which disclose straps and/or caps having structures similar to those claimed. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732